Order filed, March 21, 2012.




                                             In The

                        Fourteenth Court of Appeals
                                         ____________

                                      NO. 14-12-00012-CV
                                        ____________

                             K & N Builders Sales, Inc., Appellant

                                                   V.

                        Dennis Baldwin and Rosella Baldwin, Appellee


                           On Appeal from the 334th District Court
                                    Harris County, Texas
                             Trial Court Cause No. 2009-64811


                                            ORDER
       The reporter’s record in this case was due February 6, 2012. See Tex. R. App. P. 35.1.
The court issued a past due notice on February 16, 2012. On March 16, 2012, Susan Leediker
attempted to file the record which was not signed or searchable and was refused. The corrected
record has not been filed with the court. Because the reporter’s record has not been filed timely,
we issue the following order.

       We order Susan Leediker, the official court reporter, to file the corrected record in this
appeal within 10 days of the date of this order.

                                         PER CURIAM